DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art was identified in the Final Rejection mailed 10 July 2019 in parent application 16/198,503.  The prior art does not disclose or render obvious “calculate the emotional valence, the difference of positive emotional values and the negative emotional values at a given time frame, from the facial expression of the set of participants; calculate the reaction valence, the difference of positive reactions and the negative reactions at a given time frame, from the reactions of the set of participants; wherein the server plots a graphical representation of the emotional valence and the reaction valence of the set of participants; wherein the server is configured to identify the one or more time frames in video that has positive peak values and negative peak values in the graphical representation of the emotional valence and the reaction valence” as recited in claim 1, and similarly recited in claim 13.
The examiner also notes that the above-quoted limitations of the claims of this application constitute a patentable distinction over the claims of the parent applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Antoaneta Tarpanova on 09 February 2021.
The application has been amended as follows: 

1 (Currently Amended). A system for evaluating media content comprising: 
a web-based application to stream a media content to a set of participants; 
a server having a processor, and a facial detection engine, the server is configured to: 
receive facial expression and emotional engagement of one or more participants of the set of participants in the form of video recordings and processing by the facial detection engine to identify one or more emotions of the set of participants in frame-by-frame manner; 
receive reactions of one or more participants in the set of participants, in which the reactions are captured by presenting one or more emojis to the second set of participants while the media content is playing, and asking the second set 
calculate the emotional valence, the difference of positive emotional values and the negative emotional values at a given time frame, from the facial expression of the set of participants; 
calculate the reaction valence, the difference of positive reactions and the negative reactions at a given time frame, from the reactions of the set of participants; 
wherein the server s a graphical representation of the emotional valence and the reaction valence of the set of participants; wherein the server is configured to identify the one or more time frames in video that has positive peak values and negative peak values in the graphical representation of the emotional valence and the reaction valence.  
2 (Original). The system of claim 1, wherein the positive peak values in the emotional expression graphical representation and the reaction of user represent positive salient scenes.  
3 (Original). The system of claim 1, wherein the negative peak values in the emotional expression graphical representation and the reaction of user represent negative salient scenes.  
4 (Original). The system of claim 2, wherein the one or more positive salient scenes represent the most engaging time frame of the media content.  
5 (Original). The system of claim 3, wherein the negative salient scene represent the least engaging time frame of the media content.  

7 (Original). The system of claim 1, wherein the facial expression data and the reaction data can be captured from the same set of participant or from the different set of participants.  
8 (Original). The system of claim 1, wherein the emotional expression capture of the set of participants include capturing of a user's gaze at different locations in a given frame of the video content.  
9 (Original). The system of claim 8, wherein the server generates a heat map displaying the user's gaze focus of the set of participants at different location of a scene of the media content.  
10 (Original). The system of claim 1, wherein the owner of the media content specify the attributes for the set of participants, which includes, but are not limited to age, demography, ethnicity, gender, region.  
11 (Original). The system of claim 1, wherein the one or more emotions identified by the facial detection includes but are not limited to Angry, sad, neutral, fear, surprise, joy and disgust.  
12 (Original). The system of claim 1, wherein the reactions of the set of participants include like, dislike, love, memorable and want.  
13 (Currently Amended). A method for evaluating media content comprising: 
streaming a media content to a first set of participants and a second set of participants; providing a server having a processor, and a facial detection engine, the server is configured to: 
receive reactions of one or more participants in the set of participants, in which the reactions are captured by presenting one or more emojis to the second set of participants while the media content is playing, and asking the second set of participants to click emojis at different time of displayed media content to mark corresponding reactions; 
calculate the emotional valence, the difference of positive emotional values and the negative emotional values at a given time frame, from the facial expression of the set of participants; 
calculate the reaction valence, the difference of positive reactions and the negative reactions at a given time frame, from the reactions of the set of participants; 
wherein the server s a graphical representation of the emotional valence and the reaction valence of the set of participants; wherein the server is configured to identify the one or more time frames in video that has positive peak values and negative peak values in the graphical representation of the emotional valence and the reaction valence.  
14 (Original). The method of claim 13, wherein the server is configured to generate an overall emotional score of the media content using emotional expression of the set of participants that watched the media content and rank one or more media content based on the relevance of emotional score.  
15 (Original). The method of claim 13, wherein the facial expression data and the reaction data can be captured from the same set of participant or from the different set of participants.  
16 (Original). The method of claim 13, wherein the owner of the media content specify the attributes for the first set of participants and the second set of participants, which includes, but are not limited to age, demography, ethnicity, gender, region.  
17 (Original). The method of claim 13, wherein the one or more emotions identified by the facial detection includes but are not limited to Angry, sad, neutral, fear, surprise, joy and disgust.  
18 (Original). The method of claim 13, wherein the reactions of the second set of participants include like, dislike, love, memorable and want.  
19 (Original). The method of claim 13, wherein the positive peak values in the emotional expression graphical representation and the reaction of user represent positive salient scenes.  
20 (Original). The method of claim 13, wherein the negative peak values in the emotional expression graphical representation and the reaction of user represent negative salient scenes.  
21 (Original). The method of claim 13, wherein the one or more positive salient scenes represent the most engaging time frame of the media content.  
22 (Original). The method of claim 13, wherein the negative salient scene represent the least engaging time frame of the media content.  
23 (Original). The method of claim 13, wherein the emotional expression capture of the set of participants include capturing of a user's gaze at different locations in a given frame of the video content.  
24 (Original). The method of claim 13, wherein the server generates a heat map displaying the user's gaze focus of the set of participants at different location of a scene of the media content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423